Title: To James Madison from William Jarvis (Abstract), 12 February 1805
From: Jarvis, William
To: Madison, James


12 February 1805, Lisbon. “The Ship Hare being detained by contrary winds, affords me an opportunity to inform you by her that the Mate of the Vessel I mention in my letter as having been cast away near Figue<ira> reached here yesterday & informed me that the French Squadron sailed from the Bay of La Rochelle the 11th, the day before they sailed. It contains as near as he could ascertain the number of Troops & Ships mentioned in mine of the 9th favoured by Mr Rademaker. Private letters by last post from Spain bring advices that the French Squadron at Toulon sailed the 19th or 20th of last month consisting of 11 line of battle Ships, seven Frigates 3 Corvettes & 2 Brigs of War, the number of Troops on board not mentioned, and destination unknown. But this report is not given as from any authentic source altho generally believed. If out had they passed the Straight, We should probably have heard of it before this, it not being above five or six days passage with favourable winds which have generally prevailed here.”
